Title: From Thomas Jefferson to Albert Gallatin, 11 March 1808
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th: J. to mr Gallatin 
                     
                     Mar. 11. 08.
                  
                  I have this moment recieved the embargo law, but I do not sign it till I have returned it to the Commee to correct 3 errors of enrollment one of which is material. this I can put off to tomorrow morning. in the mean time you can have it copied as if signed & dated tomow Mar. 12. only be so good as to let me have it again this evening or tomorrow morning
               